Citation Nr: 0301310	
Decision Date: 01/23/03    Archive Date: 02/04/03

DOCKET NO.  02-01 412	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San 
Juan, the Commonwealth of Puerto Rico


THE ISSUE

Whether the appellant should be considered the surviving 
spouse of the veteran for the purpose of entitlement to 
Department of Veterans Affairs (VA) death benefits.  


ATTORNEY FOR THE BOARD

B.E. Jordan, Counsel



INTRODUCTION

The veteran had active military service from September 
1973 to September 1976.
The veteran died in April 2001. 

This appeal to the Board of Veterans' Appeals (Board) 
arises from a September 2001 administrative decision of 
the Department of Veterans Affairs (VA) Regional Office 
(RO) in San Juan, the Commonwealth of Puerto Rico.  


FINDINGS OF FACT

1.  The appellant and the veteran were never legally 
married.  

2.  The appellant and the veteran lived together from 
March 13, 1984, as husband and wife.  

3.  The appellant was aware of the fact that the 
Commonwealth of Puerto Rico required a legal ceremony in 
order for the marriage to be valid.  

4.  At the time the appellant began living with the 
veteran, she was legally married to another individual.


CONCLUSION OF LAW

The appellant may not be recognized as the veteran's 
dependent spouse for VA death benefit purposes.  
38 U.S.C.A. § 101 (West 1991); 38 C.F.R. §§ 3.50, 3.52, 
3.205(c) (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), made 
significant changes in VA's duty to notify and assist 
claimants for benefits administered by the Secretary.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
Supp. 2002).  Such duties entail notifying claimants of 
forms and information necessary to submit to complete and 
support the claim, to provide necessary forms, and to 
assist the claimant in the development of evidence.  VA 
has promulgated regulations implementing the VCAA.  38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002).

In this matter as discussed below, the law is dispositive 
on the undisputed facts as presented by the appellant.  VA 
has satisfied the requirements of the VCAA to the extent 
that they apply to the case.  The appellant was provided a 
copy of the September 2001 Administrative Decision and the 
January 2002 statement of the case which summarized the 
evidence of record, informed the appellant of the relevant 
regulations, and provided a legal analysis of the facts 
and law.  The appellant was provided a Deemed Valid 
Development Questionnaire to complete in support of her 
claim.  Thus, she was provided the appropriate forms and 
instructions for completing them.  38 U.S.C.A. § 5102; 38 
C.F.R. § 3.159.  She was told of the necessity for her to 
provide certain documentation, such as evidence of her 
divorces.  In January 2002, VA informed the appellant of 
its and the appellant's duties and responsibilities in 
developing her claim.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  Such evidence as was necessary to 
adjudicate her claim is of record, and there is no useful 
purpose to be served by further notice or development.  
Medical opinion is not relevant to the claim, so there is 
no need for notice of or development of medical evidence.  
Cf. 38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(c)(4).


II.  Whether the Appellant may be Considered the Surviving 
Spouse of the Veteran

The appellant contends that she should be considered the 
surviving spouse of the veteran for the purpose of 
entitlement to Dependency and Indemnity Compensation, 
Death Pension, and Accrued Benefits.  The appellant 
asserts that she and the veteran lived together as husband 
and wife for 17 years until his death.  She also admits 
that they were never legally married.  

The term "surviving spouse" is defined as a person of the 
opposite sex who was the spouse of a veteran at the time 
of the veteran's death, and who lived with the veteran 
continuously from the date of marriage to the date of the 
veteran's death (except where there was a separation which 
was due to the misconduct of, or procured by, the veteran 
without the fault of the spouse) and who has not 
remarried.  38 U.S.C.A. § 101(3); 38 C.F.R. § 3.50.  In 
determining whether a person is or was the spouse of a 
veteran, the validity of the marriage for VA purposes is 
determined according to the law of the place where the 
parties resided at the time of the marriage or the law of 
the place where the parties resided when the right to 
benefits accrued.  38 U.S.C.A. § 103(c); 38 C.F.R. § 
3.1(j).

The issue in this case is whether a valid marriage existed 
between the veteran and the appellant.  Both the appellant 
and the veteran lived in Puerto Rico during their 
relationship and at the time of the veteran's death in 
April 2001.  Accordingly, the law of Puerto Rico 
determines the validity of any purported common law 
marriage.  38 C.F.R. § 3.1(j).  In Puerto Rico, a common-
law marriage is not recognized as valid.  See Delgado v. 
Bowen, 651 F. Supp. 1320 (U.S. Dist. 1987) (citing Art. 
68, Civil Code, 31 L.P.R.A. sec 221).  This was indicated 
in the September 2001 Administrative Decision.  There has 
been no citation of law to the contrary.  

However, where a claimant, without knowledge of any legal 
impediment, entered into a "marriage" with a veteran 
which, but for the impediment, would have been valid, and 
the claimant thereafter cohabited with the veteran for one 
year or more immediately before the veteran's death, or 
for any period of time if a child was born of the 
purported marriage or was born before such marriage, the 
purported marriage may be deemed valid, unless a claim has 
been filed by a legal surviving spouse who has been found 
entitled to gratuitous death benefits.  38 U.S.C.A. § 
103(a); 38 C.F.R. § 3.52 (2002).  The VA General Counsel, 
in a Precedent Opinion, held, that for purposes of section 
103(a), the requirement of a marriage ceremony by a 
jurisdiction which does not recognize common law marriage 
constitutes a legal impediment to that marriage.  See 
VAOPGCPREC 58-91.  The claimant's signed statement that 
she had no knowledge of an impediment to the marriage to 
the veteran will be accepted, in the absence of 
information to the contrary, as proof of that fact.  38 
C.F.R. § 3.205(c).  If an appellant can establish the 
elements of a common law marriage and her lack of 
knowledge of the legal impediment that a common law 
marriage is not valid, her "common-law marriage" could be 
"deemed valid" for the purpose of establishing her 
entitlement to VA death benefits as the veteran's 
surviving spouse. 

The United States Court of Appeals for Veterans Claims 
(Court), in Colon v. Brown, 9 Vet. App. 104 (1996), held 
that the VA duty to assist a claimant included a duty to 
provide an appellant with an opportunity to submit a 
signed statement pursuant to 38 C.F.R. § 3.205(c).  That 
has been done in this case.  Therefore, it remains for the 
Board to determine whether the evidence establishes that 
the appellant was, in fact, without knowledge of any legal 
impediment to her marriage to the veteran and, if so, 
whether she has shown that she and the veteran thought 
they had entered into a valid common-law marriage. 

The relevant facts are as follows.  The claimant and the 
veteran never legally married.  However, they lived 
together as husband and wife for 17 years until the 
veteran's death.  The appellant submitted copies of court 
actions taken against VA hospital showing the name of the 
claimant as one of the plaintiffs and as the common law 
wife of the veteran.  She submitted a statement signed by 
neighbors of the claimant who knew about the relationship 
between the veteran and the claimant.  There were no 
children born of the union between the veteran and the 
appellant.  The veteran did not have any prior marriages, 
although his death certificate indicates that he had a 
son.  

The appellant had two marriages that resulted in divorce.  
Both marriages were celebrated in Puerto Rico.  In a 
statement in support of claim dated in June 2001, the 
claimant indicated that she and the veteran began their 
purported common law marriage on March 13, 1984.  She said 
that she knew that a legal ceremony was required in order 
for the marriage to be valid, however, she later stated 
that she was not aware that Puerto Rico does not recognize 
common law marriage.  She also stated that she (and the 
veteran) knew when they began living together that there 
was no legal impediment to their having a legal ceremony 
to validate the marriage.  In her VA Form 9, she asserted 
that she and the veteran intended to marry legally in 
1984, but his diagnosis as HIV-positive prevented them 
from marrying.

The appellant's various assertions contain internal 
inconsistencies.  She asserts that she was aware that a 
legal ceremony was required to validate the marriage, but 
that she was unaware that a common law marriage is not 
valid in Puerto Rico.  If she knew that a marriage 
ceremony was required, her statement that she did not know 
common law marriage to be invalid is not credible.  

She asserts that there was no legal impediment to entering 
into a valid legal marriage with the veteran when they 
began living together, but she presented evidence that her 
second marriage did not end in divorce until December 
1984, nine months after she began living with the veteran.  
An existing marriage to another is a legal impediment to 
entering into a valid marriage with the veteran.  She was 
obviously aware that she was still married to another in 
March 1984, since she presented a copy of her divorce 
decree.  Furthermore, she later asserted that the 
veteran's HIV diagnosis was the impediment to a valid 
marriage ceremony.  While she has presented no evidence 
that this is, in fact, the case, it argues against her 
claim.  If the diagnosis is a legal impediment to 
marriage, and she was aware of it, she cannot have entered 
into the relationship without knowledge of the legal 
impediment to a valid marriage.  Thus, the evidence 
supplied by the appellant preponderates against the 
appellant's statement that she was unaware of any legal 
impediment to her purported common law marriage being 
valid.  38 C.F.R. § 3.205(c).

Despite the appellant's assertion that her relationship 
with the veteran as the veteran's common law wife should 
be recognized by VA because she and the veteran took care 
of each other, the law provides for payment of VA death 
and accrued benefits to a surviving spouse.  The appellant 
admits that she and the veteran never married.  Her 
statements confirm her knowledge of the law of Puerto Rico 
that requires a legal ceremony in order for the marriage 
to be valid.  Her statements show her knowledge of two 
actual legal impediments to a valid marriage, that is, the 
requirement for a valid legal ceremony and her existing 
marriage to another when she and the veteran began a 
relationship.  She asserted another legal impediment to a 
valid marriage, of which there is no citation to relevant 
law provided, in the veteran's HIV diagnosis.  Thus, the 
claimant is not entitled to recognition as the veteran's 
surviving spouse for VA purposes and has no legal basis to 
claim entitlement to VA death benefits because she was 
aware of the existence of the law in Puerto Rico that 
requires a legal ceremony in order for the marriage to be 
legal.  

This case turns on whether the appellant had knowledge of 
any legal impediment to her purported common law marriage 
being valid.  The evidence establishes that she knew of at 
least two actual legal impediments.  The preponderance of 
the evidence is against finding her entitled to benefits 
as the surviving spouse of the veteran.


ORDER

Entitlement to recognition of the appellant as the 
veteran's spouse for VA death benefit purposes is denied.  



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

